DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120313593 A1 to Knuppel et al. in view of NPL “An Optimal Model-Based Control Technique to Improve Wind Farm Participation to Frequency Regulation” to Baccino et al. 
Regarding claim 1, Knuppel et al. discloses a method comprising:
controlling, by a wind park controller (Fig. 13: 1301), each of the wind turbines (1312) individually by an individual wind turbine recovery control signal (1304-Pref_tur/1305; Fig. 2: Pref) indicating an individual additional wind turbine power (Fig. 2: 104) to be output by the respective wind turbine [0079], 
wherein the individual wind turbine recovery control signal is based on: 
a desired additional wind park power to be supplied from the wind park to the utility grid [0066], and 
an operational characteristic of the respective wind turbine, wherein the operational characteristic of each wind turbine includes at least one of: an individual capability of inertial response or inertial power, measured or estimated; an individual availability of inertial response or inertial power, measured or estimated ([0091]: wind farm controller has an inertial response (IR) counter); an individual temperature of at least one of a generator and/or a converter and/or a bearing of a wind turbine rotor, measured or estimated; an individual electrical condition, measured or estimated; and an individual wind speed, measured or estimated;
wherein the individual wind turbine recovery control signal is further based on a recovery profile (Fig. 2: 201) of the respective wind turbine defining recovery parameters of a recovery process re-accelerating the wind turbine rotor [0025], the recovery profile defining a maximally allowed time range over which recovery should be completed (Fig. 6: Tend) or defining maximally allowed power drop [0025].
However, it fails to disclose the individual wind turbine recovery control signal is further based on operational characteristics of all other wind turbines of the wind park.
Baccino et al. teaches the individual wind turbine recovery control signal is further based on operational characteristics of all other wind turbines of the wind park (Section C, under equation (9): The additive control signal ui has to be computed by considering the wind conditions of each WT and guaranteeing the overall system stability).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the further calculation as disclosed by Baccino et al. to the method disclosed by Knuppel et al.
One would have been motivated to do so to optimize the total power output of the wind farm since each wind turbine output is put into consideration. 
Regarding claim 2, Knuppel et al. discloses the individual wind turbine recovery control signal is further based on a inertial response profile of the respective wind turbine [0091], the inertial response profile defining a maximally allowed additional power and/or a maximally allowed time range over which the maximal additional power is allowed to be output (Fig. 6: Pop max and Tend
Regarding claim 4, Knuppel et al. discloses considering individual power losses from an output terminal of the respective wind turbine to a point of common coupling to which the wind turbines are connected such that by controlling the wind turbines with the individual wind turbine recovery control signals the desired additional wind park power is available for the utility grid at the point of common coupling [0071].
Regarding claim 6, Knuppel et al. discloses the individual additional wind turbine power to be output by the respective wind turbine is higher based on: the higher the individual capability of inertial response or inertial power is; and/or the higher the rotor speed is; and/or the lower the temperature of the component is; and/or the higher the individual wind speed is ([0091]; farm controller chooses based on inertia use).
Regarding claim 7, Knuppel et al. discloses based on the operational characteristics of one or a plural of wind turbines and the desired additional wind park power, an optimization is applied such that a target function is optimized, the target function including at least one of: park power loss; individual recovery time and/or recovery energy loss of each wind turbine; collective recovery time and/or recovery energy loss of all wind turbines; individual load and/or wear of each wind turbine; and individual generated noise ([0091-0092]; farm controller chooses to minimize inertia use due to wear and tear).
Regarding claim 8, Knuppel et al. discloses the optimization uses electrical and/or mathematical models or a closed loop control ([0091]: counter system).
Regarding claim 9
Regarding claim 10, Knuppel et al. discloses the desired additional wind park power comprises desired additional wind park active power, wherein the individual additional wind turbine power comprises an individual additional wind turbine active power [0011].
Regarding claim 11, the combination of Knuppel et al. and Baccino et al. discloses measuring a wind park output power at a point of common coupling (Fig. 13: Ppcc); summing the desired additional wind park power (PDroop) and a park reference power (P parksetpoint) to obtain a total desired wind park power; deriving a difference (at +- in 1301) between the total desired wind park power and the measured wind park output power; supplying the difference or an estimate of the park loss derived using a model of park electrical layout to a closed loop controller (Kp + Ki/s); supplying an output signal (1304) of the controller and the operational characteristics of all wind turbines (Baccino et al., Section C) to a wind park power distribution algorithm, that is configured to generate the individual wind turbine recovery control signals (1305) based thereon.
Regarding claim 12, Knuppel et al. discloses a method comprising:
controlling each of the wind turbines (Fig. 13: 1312) individually by an individual wind turbine recovery control signal (1304-Pref_tur/1305; Fig. 2: Pref) indicating an individual additional wind turbine power (Fig. 2: 104) to be output by the respective wind turbine [0079], 
wherein the individual wind turbine recovery control signal is based on: 
a desired additional wind park power to be supplied from the wind park to the utility grid [0066], and 
an operational characteristic of the respective wind turbine, wherein the operational characteristic of each wind turbine includes at least one of: an individual capability of inertial response or inertial power, measured or estimated; an individual availability of inertial response or inertial power, measured or estimated ([0091]: wind farm controller has an inertial response (IR) counter); an individual temperature of at least one of a generator and/or a converter and/or a bearing of a wind turbine rotor, measured or estimated; an individual electrical condition, measured or estimated; and an individual wind speed, measured or estimated;
wherein the individual wind turbine recovery control signal is further based on a recovery profile (Fig. 2: 201) of the respective wind turbine defining recovery parameters of a recovery process re-accelerating the wind turbine rotor [0025], the recovery profile defining a maximally allowed time range over which recovery should be completed (Fig. 6: Tend) or defining maximally allowed power drop [0025].
However, it fails to disclose the individual wind turbine recovery control signal is further based on operational characteristics of all other wind turbines of the wind park.
Baccino et al. teaches the individual wind turbine recovery control signal is further based on operational characteristics of all other wind turbines of the wind park (Section C, under equation (9): The additive control signal ui
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the further calculation as disclosed by Baccino et al. to the method disclosed by Knuppel et al.
One would have been motivated to do so to optimize the total power output of the wind farm since each wind turbine output is put into consideration. 
 
Regarding claim 13, Knuppel et al. discloses a wind park comprising: wind turbines (Fig. 13: 1312); and the wind park controller (1301) according to claim 12.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “First, Knuppel does not teach individual wind turbine recovery control signals that are provided by a wind park controller”, the Examiner respectfully disagrees. Knuppel discloses individual wind turbine recovery control signals in the form of Fig. 13: signal 1304: Pref_tur and signals 1305 which originate from wind park controller 1301 and sent to wind turbines 1312. Fig. 2 is an embodiment of a wind turbine controller which outputs Pref to control a wind turbine output. However, Knuppel discloses that this embodiment of Fig. 2 can be on a wind farm level [0015]. Therefore, the controller 200 of Fig. 2 would go inside wind park controller 1301 and the recovery control signal Pref from Fig. 2 becomes the signal 1304: Pref_tur of Fig. 13.
In response to Applicant’s argument of “Knuppel does not teach the limitation wherein the individual wind turbine recovery control signal is further based on operational characteristics of all other wind turbines of the wind park”. This limitation is taught in the NPL Baccino et al. (see rejection above). Baccino et al. teaches that the wind conditions from each WT needs to be considered in order to compute the recovery control signal ui.
In response to Applicant’s argument of “Finally, even with respect to the individual wind turbines, Knuppel does not teach the limitation wherein the individual wind turbine recovery control signal is based on: . . . an operational characteristic of the respective wind turbine”, the Examiner respectfully disagrees. Paragraph [0091] of Knuppel et al. disclose an IR availability in the form of an IR counter, which counts how many times the response has been used and whether or not the wind turbine has been used too many times. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832